Exhibit 10.5

 

NATIONWIDE FINANCIAL SERVICES, INC.

AMENDED AND RESTATED

STOCK RETAINER PLAN FOR NON-EMPLOYEE DIRECTORS

 

1. Name of Plan. This plan shall be known as the “Nationwide Financial Services,
Inc. Stock Retainer Plan for Non-Employee Directors” and is hereinafter referred
to as the “Plan.”

 

2. Purpose of Plan. The purpose of the Plan is to enable Nationwide Financial
Services, Inc. (the “Company”) to attract and retain qualified persons to serve
as directors, to enhance the equity interest of directors in the Company, and to
solidify the common interests of its directors and stockholders in enhancing the
value of the Company’s Class A common stock (the “Common Stock”). The Plan seeks
to encourage the highest level of director performance by providing such
directors with a proprietary interest in the Company’s performance and progress
by paying a portion of their annual retainer in the form of Common Stock.

 

3. Effective Date and Term. The Plan shall be effective as of the date on which
the Company’s Registration Statement on Form S-1 (N. 333-18527) filed under the
Securities Act of 1933, as amended (the “Securities Act”) with respect to the
Common Stock is declared effective by the Securities and Exchange Commission
(the “Effective Date”).

 

4. Eligible Participants. Each member of the Board of Directors of the Company
(the “Board”) from time to time who is not a full-time employee of the Company
or any of its subsidiaries or of any controlling affiliate or its subsidiaries
shall be a participant (“Participant”) in the Plan.

 

5. Delivery of Shares.

 

(a) Commencing on the Effective Date, each payment of all or any portion of the
retainer payable to each Participant for service on the Board (the “Retainer”),
shall be made by delivering one-half in cash and one-half in the form of whole
or fractional shares of Common Stock (such shares, the “Stock Retainer”) having
a Fair Market Value (as defined below) as of the date of payment, equal to
one-half of the amount of the Retainer that is being paid. The payment of all
Stock Retainers shall be made subject to any applicable restrictions set forth
in Section 6 hereof.

 

(b) The “Fair Market Value” of a share of Common Stock as of any date of
determination shall mean the closing price of a share of Common Stock on the
trading day immediately preceding the date of the valuation. The closing price
for such day shall be the last sale price, regular way, or, in case no such sale
takes place on such day, the average of the closing bid and asked prices,
regular way, in either case as reported on the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if the Common Stock is not listed or
admitted to trading on the New York Stock Exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national

 

1



--------------------------------------------------------------------------------

securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotations System
(“NASDAQ”) or such other system then in use, or, if on any such date the Common
Stock is not quoted by any such organization, the average of the closing bid and
asked prices as furnished by a professional market maker making a market in the
Common Stock.

 

6. Share Certificates; Voting and other Rights; Restrictions.

 

(a) All Stock Retainers shall be paid by delivering to the Participant share
certificates issued in the name of the Participant or registering such shares of
Common Stock in the name of the Participant, and upon such delivery or
registration the Participant shall be entitled to all rights of a stockholder
with respect to Common Stock for all such shares issued or registered in his or
her name, including the right to vote the shares, and the Participant shall
receive all dividends and other distributions paid or made with respect thereto.

 

(b) Notwithstanding any other provision of the Plan, the Company shall not be
required to issue or deliver any certificate or certificates for shares or
register any shares of Common Stock under the Plan prior to fulfillment of all
of the following conditions:

 

(i) Any registration or other qualification of such shares of Common Stock under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Company shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and

 

(ii) Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Company shall in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

 

(c) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for the Participants.

 

(d) No Common Stock received by a Participant pursuant to the Plan may be
pledged, sold, transferred or otherwise disposed of unless and until either:

 

(i) the Common Stock has been held by the Participant for six months from the
date of issuance, or

 

(ii) the Common Stock is otherwise transferred in a manner that complies with
the requirements of Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), so that the transaction
is exempt from characterization as a “sale” under Section 16(b) of the Exchange
Act. The Common Stock issued to any Participant shall bear an appropriate
restrictive legend, if issued in certificated form, and be subject to
appropriate “stop transfer”

 

2



--------------------------------------------------------------------------------

orders. Any additional Common Stock or other securities or property that may be
issued with respect to the Common Stock issued under the Plan as a result of any
stock dividend, stock split, business combination or other event shall be
subject to the restrictions and other terms and conditions of the Plan.

 

7. Shares Available. Shares of Common Stock issuable under the Plan shall be
taken from authorized but unissued or treasury shares of the Company as shall
from time to time be necessary for issuance pursuant to the Plan.

 

8. Amendment.

 

(a) The Board may from time to time make such amendments to the Plan as it may
deem proper and in the best interest of the Company without further approval of
the Company’s stockholders; provided, however, that no amendment which impairs
or adversely affects a Participant’s previously accrued entitlements under the
Plan shall be effective with respect thereto without the Participant’s written
consent; and provided, further, that to the extent required to qualify
transactions under the Plan for exemption under Rule 16b-3 no amendment to the
Plan shall be adopted without the approval of the Company’s stockholders; and,
provided, further, that no amendment to the Plan shall be made more than once in
any six-month period other than to comply with changes in the Internal Revenue
Code of 1986, as amended; the Exchange Act; the Employee Retirement Income
Security Act of 1974, as amended; or the regulations thereunder.

 

(b) The Board may terminate the Plan on a prospective basis at any time.

 

(c) Notwithstanding any other provision of the Plan, no member of the Board
shall be authorized to exercise any discretion with respect to his or her own
selection as a person to receive Stock Retainers under the Plan or concerning
the amount or timing of the delivery of his or her Stock Retainers under the
Plan.

 

(d) This Plan shall terminate on April 1, 2006.

 

9. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board, which shall adopt such rules as it may deem
appropriate in order to carry out the purpose of the Plan. All questions of
interpretation, administration and application of the Plan shall be determined
by the Compensation Committee, except that the Compensation Committee may
authorize any one or more of its members, or any officer of the Company, to
execute and deliver documents on behalf of the Compensation Committee. The
Compensation Committee shall take all steps necessary to ensure that the Plan
complies with the law at all times, and the determination of the Compensation
Committee shall be final and binding in all matters relating to the Plan.

 

10. Miscellaneous.

 

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any director for reelection by the Company’s stockholders
or to limit the rights of the stockholders to remove any director.

 

3



--------------------------------------------------------------------------------

(b) The Company shall have the right to require, prior to the issuance or
delivery of any shares of Common Stock pursuant to the Plan, payment by a
Participant to the Company of any taxes required by law to be withheld with
respect to the issuance or delivery of such shares.

 

11. Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.

 

4